712 N.W.2d 494 (2006)
474 Mich. 1130
CITY OF EAST LANSING, Plaintiff-Appellant,
v.
DEPARTMENT OF STATE POLICE, Department of Transportation, and State Transportation Commission for the State of Michigan, Defendants-Appellees.
Docket No. 130423. COA No. 262076.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the December 20, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.